DETAIL

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.




Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of Patent: US11032562B2, over claims 1-20 of Patent: US10785497B2, over claims 1-20 of Patent: US10542278B2, over claims 1-9 of Patent: US10321148B2, and over claims 1-14 of Patent: US9749651B2. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced patent and would be covered by any patent granted on that patents since the referenced patents and the instant application are claiming common subject matter, as follows:
*Note: Bold indicates the common subject matter
Instant Application: 17/166,822
Patent: US11032562B2
Patent: US10785497B2
Patent: US10542278B2
Patent: US10321148B2
Patent: US9749651B2
21. A decoder for reconstructing a sample array from a data stream, the decoder comprising a processor configured for: 

predicting a first block of the sample array using intra prediction based on an intra-prediction direction related to the first block; 





deriving information of a wedgelet separation line within a second block of the sample array based on the intra-prediction direction related to the first block, 





wherein the wedgelet separation line divides the second block into first and second wedgelet portions; and 



decoding the second block based on a first value related to samples within the first wedgelet portion and a second value related to samples within the second wedgelet portion.
1.	A decoder for reconstructing a sample array from a data stream, the decoder comprising a processor conﬁgured for: 


predicting a ﬁrst block of the sample array using intra prediction based on an intra-prediction direction related to the ﬁrst block; 





deriving a position of a wedgelet separation line within a second block of the sample array neighboring the ﬁrst block based on an extension direction of the wedgelet separation line within the second block, wherein the extension direction is based on the intra-prediction direction used to predict the ﬁrst block, and 

the wedgelet separation line divides the second block into ﬁrst and second wedgelet portions; and 

decoding the second block based on a ﬁrst value related to samples within the ﬁrst wedgelet portion and a second value related to samples within the second wedgelet portion.
1.	A decoder for reconstructing a sample array from a data stream, the decoder conﬁgured to: 



predict a ﬁrst block of the sample array using intra-prediction by copying reconstructed values of samples  along an intra-prediction direction into the ﬁrst block; 

derive a position of a wedgelet separation line within a second block of the sample array neighboring the ﬁrst block based on an extension direction of the wedgelet separation line within the second block, wherein the extension direction is based on the intra-prediction direction used to predict the ﬁrst block, and 

the wedgelet separation line divides the second block into ﬁrst and second wedgelet portions; and 

decode the second block based on a ﬁrst constant value and a ﬁrst reﬁnement value both related to samples within the ﬁrst wedgelet portion and a second constant value and a second reﬁnement value both related to samples within the second wedgelet portion.
1.	A decoder for reconstructing a sample array from a data stream, the decoder conﬁgured to: 



predict a ﬁrst block of the sample array using intra-prediction by copying reconstructed values of samples , along an intra-prediction direction into the ﬁrst block; 

derive a position of a wedgelet separation line within a second block of the sample array neighboring the ﬁrst block based on an extension direction of the wedgelet separation line within the second block, wherein the extension direction is based on the intra-prediction direction used to predict the ﬁrst block, and 

the wedgelet separation line divides the second block into ﬁrst and second wedgelet partitions; and 

decode the second block based on a ﬁrst value related to samples within the ﬁrst wedgelet partition and a second value related to samples within the second wedgelet partition.

1. A decoder for reconstructing a sample array from a data stream configured to: 

predict a first block of the sample array using intra-prediction by filling the first block by copying reconstructed values of samples  along an intra-prediction direction into the first block; 

derive a position of a wedgelet separation line within a second block neighboring the first block by setting an extension direction of the wedgelet separation line within the second block depending on the intra-prediction direction used to predict the first block, 

the wedgelet separation line dividing the second block into first and second wedgelet partitions; and 



decode the second block in units of the first and second wedgelet partitions. 
30. An encoder for encoding a sample array into a data stream, the encoder comprising a processor configured for: 

predicting a first block of the sample array using intra prediction based on an intra-prediction direction related to the first block; 






deriving information of a wedgelet separation line within a second block of the sample array based on based on the intra-prediction direction related to the first block, 





wherein the wedgelet separation line divides the second block into first and second wedgelet portions; and 


encoding the second block based on a first value related to samples within the first wedgelet portion and a second value related to samples within the second wedgelet portion.

10.	An encoder for encoding a sample array into a data stream, the encoder comprising a processor conﬁgured for: 

predicting a ﬁrst block of the sample array using intra prediction based on an intra-prediction direction related to the ﬁrst block; 


deriving a position of a wedgelet separation line within a second block of the sample array neighboring the ﬁrst block based on an extension direction of the wedgelet separation line within the second block, wherein the extension direction is based on the intra-prediction direction used to predict the ﬁrst block, and 

the wedgelet separation line divides the second block into ﬁrst and second wedgelet portions; and 

encoding the second block based on a ﬁrst value related to samples within the ﬁrst wedgelet portion and a second value related to samples within the second wedgelet portion.
10.	An encoder for encoding a sample array into a data stream conﬁgured to: 

predict a ﬁrst block of the sample array using intra-prediction by copying values of already encoded samples of the sample array, neighboring the ﬁrst block,along an intra-prediction direction into the ﬁrst block; 

derive a position of a wedgelet separation line within a second block of the sample array neighboring the ﬁrst block based on an extension direction of the wedgelet separation line within the second block, wherein the extension direction is based on the intra- prediction direction used to predict the ﬁrst block, and 

the wedgelet separation line divides the second block into ﬁrst and second wedgelet portions; and 

encode the second block based on a ﬁrst constant value and a ﬁrst reﬁnement value both related to samples within the ﬁrst wedgelet portion and a second constant value and a second reﬁnement value both related to samples within the second wedgelet portion.
10.	An encoder for encoding a sample array into a data stream conﬁgured to: predict a ﬁrst block of the sample array using intra-prediction by copying values of already encoded samples of the sample array, neighboring the ﬁrst block, along an intra-prediction direction into the ﬁrst block; 


derive a position of a wedgelet separation line within a second block of the sample array neighboring the ﬁrst block based on an extension direction of the wedgelet separation line within the second block, wherein the extension direction is based on the intra- prediction direction used to predict the ﬁrst block, and 

the wedgelet separation line divides the second block into ﬁrst and second wedgelet partitions; and 

encode the second block based on a ﬁrst value related to samples within the ﬁrst wedgelet partition and a second value related to samples within the second wedgelet partition.

10. An encoder for encoding a sample array into a data stream configured to: 
predict a first block of the sample array using intra-prediction by filling the first block by copying values of already encoded samples of the sample array, neighboring along an intra-prediction direction into the first block; 


derive a position of a wedgelet separation line within a second block neighboring the first block by setting an extension direction of the wedgelet separation line within the second block depending on the intra-prediction direction used to predict the first block, 

the wedgelet separation line dividing the second block into first and second wedgelet partitions; and 


encode the second block in units of the first and second wedgelet partitions.

37. A non-transitory computer readable medium including a computer program comprising a program code for performing, when running on a computer, operations for reconstructing a sample array from a data stream, the operations comprising: predicting a first block of the sample array using intra prediction based on an intra-prediction direction related to the first block; deriving information of a wedgelet separation line within a second block of the sample array based on the intra-prediction direction related to the first block, wherein the wedgelet separation line divides the second block into first and second wedgelet portions; and decoding the second block based on a first value related to samples within the first wedgelet portion and a second value related to samples within the second wedgelet portion.
17.	A non-transitory computer readable medium including a computer program comprising a program code for performing, when running on a computer, operations for reconstructing a sample array from a data stream, the operations comprising: predicting a ﬁrst block of the sample array using intra prediction based on an intra-prediction direction related to the ﬁrst block; deriving a position of a wedgelet separation line within a second block of the sample array neighboring the ﬁrst block based on an extension direction of the wedgelet separation line within the second block, wherein the extension direction is based on the intra-prediction direction used to predict the ﬁrst block, and the wedgelet separation line divides the second block into ﬁrst and second wedgelet portions; and decoding the second block based on a ﬁrst value related to samples within the ﬁrst wedgelet portion and a second value related to samples within the second wedgelet portion.
17.	A non-transitory computer readable medium including a computer program comprising a program code for performing, when running on a computer, a method for reconstructing a sample array from a data stream, the method comprising: predicting a ﬁrst block of the sample array using intra-prediction by copying reconstruct along an intra-prediction direction into the ﬁrst block; deriving a position of a wedgelet separation line within a second block of the sample array neighboring the ﬁrst block based on an extension direction of the wedgelet separation line within the second block, wherein the extension direction is based on the intra-prediction direction used to predict the ﬁrst block, and the wedgelet separation line divides the second block into ﬁrst and second wedgelet portions; and decoding the second block based on a ﬁrst constant value and a ﬁrst reﬁnement value both related to samples within the ﬁrst wedgelet portion and a second constant value and a second reﬁnement value both related to samples within the second wedgelet portion.
17.	A non-transitory computer readable medium including a computer program comprising a program code for performing, when running on a computer, a method for reconstructing a sample array from a data stream, the method comprising: predicting a ﬁrst block of the sample array using intra-prediction by copying reconstruct along an intra-prediction direction into the ﬁrst block; deriving a position of a wedgelet separation line within a second block of the sample array neighboring the ﬁrst block based on an extension direction of the wedgelet separation line within the second block, wherein the extension direction is based on the intra-prediction direction used to predict the ﬁrst block, and the wedgelet separation line divides the second block into ﬁrst and second wedgelet partitions; and decoding the second block based on a ﬁrst value related to samples within the ﬁrst wedgelet partition and a second value related to samples within the second wedgelet partition.
A non-transitory computer-readable medium for storing data associated with a video, comprising: a data stream stored in the non-transitory computer-readable medium, the data stream comprising encoded information indicating an intra- prediction direction related to intra prediction of a ﬁrst block of a sample array, wherein the intra-prediction direction is used to decode a second block of the sample array using a plurality of operations including: predicting the ﬁrst block of the sample array using intra prediction by determining sample values of the ﬁrst block based on reconstructed values of samples of the sample array, neighboring the ﬁrst block, along the intra-prediction direction; deriving a position of a wedgelet separation line within the second block neighboring the ﬁrst block by setting an extension direction of the wedgelet separation line within the second block based on the intra-prediction direction used to predict the ﬁrst block, the wedgelet separation line dividing the second block into ﬁrst and second wedgelet portions; and decoding the second block in units of the ﬁrst and second wedgelet portions.

14. A non-transitory computer readable medium including a computer program comprising a program code for performing, when running on a computer, a method according to claim 11.


11. A method for reconstructing a sample array from a data stream comprising: predicting a first block of the sample array using intra-prediction by filling the first block by copying reconstructed values of samples of the sample array, neighboring the first block, along an intra-prediction direction into the first block; deriving a position of a wedgelet separation line within a second block neighboring the first block by setting an extension direction of the wedgelet separation line within the second block depending on the intra-prediction direction used to predict the first block, the wedgelet separation line dividing the second block into first and second wedgelet partitions; and decoding the second block in units of the first and second wedgelet partitions.


[8]	Referring to claims 21 and 30, although conflicting Patent: US10321148B2, use different terminology and do not explicitly disclose what’s claimed in instant application 17/166,822. However, it would have been obvious to the person of ordinary skill in the art at the time of the invention to recognize that the claim 21 and 30 of instant application, 17/166,822,  are analogues to claim 37.  Therefore, at least for this reason claim 21 and 30 are rejected similarly to claim 37 above.

Regarding dependent claims 22-29, 31-36 and 38-40, Claims 22-29, 31-36 and 38-40 are obvious over to claims 1-20 of Patent: US11032562B2, claims 1-20 of Patent: US10785497B2, claims 1-20 of Patent: US10542278B2, claims 1-9 of Patent: US10321148B2, and claims 1-14 of Patent: US9749651B2, and are rejected at least for this reason.



ALLOWABLE SUBJECT MATTER
Claims 1-20 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement, set forth in this Office action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488